DETAILED ACTION
1	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in reply to applicant communication filed on 01/28/2022. Claim 1 is pending.

Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1, the phrase "is used to" (claim 1, line 8) renders the claim indefinite because it is not clear that the intended use is part of the claim or just a mere description of the intended use as a result making it difficult to determine the limits bounds of the claim hence rendering it indefinite.

Claim Rejections - 35 USC § 102
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Stoakley et al. (Stoakley, hereinafter) (U.S. Patent No. 7,913,157 B1).	
	Regarding claim 1, Stoakley teaches a system comprising: 
first memory (Col. 8, lines 43-44; one or more third-party servers 106, Fig. 1 & 6, 602) for storing a base work (Col. 8, lines 43-48; In one embodiment, the media elements (principal and/or supplemental media elements) are…stored at some other network location, such as at one or more third-party servers 106, …Col. 9, lines 55-57; e.g. principal media (base work) storage location link 6, 602); 
second memory (Col. 8, lines 43-44; one or more third-party servers 106, Fig. 1 & 6, 604) for storing a first supplemental work (Col. 8, lines 43-48; In one embodiment, the media elements (principal and/or supplemental media elements) are…stored at some other network location, such as at one or more third-party servers 106, …Col. 9, line 59; e.g. first supplemental media (first supplemental work) storage location link 6, 604); 
third memory (Col. 8, lines 43-44; one or more third-party servers 106, Fig. 1 & 6, 604) for storing a second supplemental work (Col. 8, lines 43-48; In one embodiment, the media elements (principal and/or supplemental media elements) are…stored at some other network location, such as at one or more third-party servers 106, …Col. 9, line 59; e.g. second supplemental media (first supplemental work) storage location link 6, 604); and 
fourth memory (Col. 8, lines 43-44; one or more third-party servers 106, Fig. 1 & 6, 602) for storing a synchronization file (Col. 10, lines 6-11; absolute time code 606) (Col. 10, lines 6-11; Furthermore, the portable media project file 600 also contains information referred to as the “absolute time code,” shown at 606, which matches supplemental media segments and mixing data 608 with precise moments in the principal media using the principal media's specific timeline 612 for reference); 
wherein said synchronization file (Col. 10, lines 6-11; absolute time code 606) relates said base work (principal media, Fig. 6, 602), said first supplemental work (supplemental media segments, Fig. 6, 604) and said second supplemental work (supplemental media segments, Fig. 6, 604) ((Col. 16, line 64-Col. 17, line 6; The absolute time code reference 1402 contains timelines and mixing information for the playback principal and supplemental media files 1300 and 710. The absolute time code reference 1402 also contains information that describes the relationships between visual elements in the synchronous media set, Fig. 11 & 12)…Col. 10, lines 6-11; Furthermore, the portable media project file 600 also contains information referred to as the “absolute time code,” shown at 606, which matches supplemental media segments and mixing data 608 with precise moments in the principal media using the principal media's specific timeline 612 for reference); and 
wherein said synchronization file is used to construct a user-configurable instantiation (Col. 13, lines 47-67; Fig. 11 & 11; user configurable synchronous media set made of the absolute time code) of said base work and portions of at least one of said first supplemental work and said second supplemental work (Col. 16, line 64-Col. 17, line 6; When the absolute time code generator 1400 has determined it has enough information to create an absolute time code reference 1402, it ends the analysis and saves the absolute time code reference 1402 file belonging to the synchronous media set. The absolute time code reference 1402 contains timelines and mixing information for the playback principal and supplemental media files 1300 and 710. The absolute time code reference 1402 also contains information that describes the relationships between visual elements in the synchronous media set, Fig. 11 & 12).

Claim Rejections - 35 USC § 103
6	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando (U.S. Patent Application Publication No. 2004/0254983 A1) in view of Hwang et al. (Hwang, hereinafter) (U.S. Patent Application Publication No. 2013/0074133 A1).
	Regarding claim 1, Ando teaches a system comprising: 
first memory (an hard disk storage area portions, Fig. 5 & 2) for storing a base work ([0058]-[0061]; the original recorded video data is stored in the video storage area 102401, Fig. 5 & Fig. 2); 
second memory (another hard disk storage area, Fig. 2, 5 & 6) for storing a first supplemental work ([0061] & [0058]-[0060]; The video recognition program 101204 extracts the text information and the drawing information from the video frame data, adds time information to it, and stores it as video text data with a time stamp in the hard disk 1013); 

third memory (another hard disk storage area, Fig. 2, 5 & 6) for storing a second supplemental work ([0061]; The audio recognition program 101203 extracts the text information from the audio data, adds time information to it, and stores it as voice text data with time stamp in the hard disk 1013); and 
Ando further discloses the match linker data that can be used to link basic and supplemental contents based on time-stamps ([0063]).
But Ando does not explicitly teach:
fourth memory for storing a synchronization file; 
wherein said synchronization file relates said base work, said first supplemental work and said second supplemental work; and wherein said synchronization file is used to construct a user-configurable instantiation of said base work and portions of at least one of said first supplemental work and said second supplemental work.
However, Hwang, in analogous art, teaches fourth memory for storing a synchronization file ([0022] & [0069]; a synchronization file obtained from a local or network storage location… In some embodiments, the base content and corresponding companion content or supplemental content in a content pair may be decoupled from each other. A content pair may be decoupled, for example, by being stored on separate computing devices, by being stored in separate data stores that are not part of the same logical memory); 
wherein said synchronization file relates said base work, said first supplemental work and said second supplemental work ([0069]; the content synchronization information can include any data related to the synchronous and/or interchangeable presentation of the base content and the companion content, as well as data related to the applicability of supplemental content within a base content. Content synchronization information can include reference points mapping portions of the base content to corresponding portions of the companion content and/or supplemental content); and 
wherein said synchronization file is used to construct a user-configurable instantiation of said base work and portions of at least one of said first supplemental work and said second supplemental work ([0069] & [0095]; content synchronization information can include data that can be used to map a segment of text (e.g., a word, line, sentence, etc.) to a timestamp of a corresponding companion video recording or movie, or to a corresponding documentary or video commentary. The synchronous presentation of the companion content or supplemental content can vary as a function of the capabilities and/or configuration of the device).
It would have been obvious to one ordinary skill in the art at the time the invention was made to combine the teaching of Ando and Hwang because Hwang’s teaching would allow Ando’s system to increase a user experience by providing an adaptive supplemental content to the user’s base form of content. 

Conclusion
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445